DECISION
The application of the above-named defendant for a review of the sentence of 50 yrs-Aggravated Kidnapping; 5 yrs-Escape; 20 yrs-Aggravated Assault; 10 yrs-Robbery; All Concurrent imposed on April 1, 1977, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 20 years for Aggravated Kidnapping; 5 years for Escape; 20 years for Aggravated Assault; and 10 years for Robbery. All sentences shall run concurrent and shall also be served concurrent to the sentence the Defendant is serving for felony theft.
This Board carefully considered the statute that existed at the time of the sentencing as well as the fact the Defendant was not designated as a persistent felony offender. Also the fact the Defendant is very young and has a possibility for rehabilitation shall justify the amended sentence.
We wish to thank Mr. Dan Sweeney, Attorney at Law, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION.
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan